DETAILED ACTION
This communication is in response to the claims filed on 12/04/2019.
Application No: 16/703,616. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Nick Transier on November 03, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS

1.	(Proposed Amendment) A system on a chip (SoC) in a device, comprising:
a first subsystem of an SoC comprising a first optical sensor and a first processor;
a second subsystem of the SoC configured to operate independent of the first subsystem and control power to the first subsystem, the second subsystem comprising a second optical sensor, a set of ambient sensors, and a second processor, the second processor configured to:
detect, via the set of ambient sensors, an event comprising one or more of an environmental event outside of the device or a motion event of the device; and

select a plurality of operating parameters for the second optical sensor based on the detected event, wherein the plurality of operating parameters include an image resolution, a framerate, and a focal length of the second optical sensor;
power on the second optical sensor; 
capture, via the second optical sensor, a first image frame according to the plurality of operating parameters; and
perform an initial biometric detection process on the first image frame, the initial biometric detection process configured to detect user identity data contained in the first image frame.

2.	(Canceled).

3.	(Original) The SoC of claim 1, wherein the second processor, being configured to detect the environmental event of the device, is further configured to detect one or more of:
a change in ambient light by one or more of an ambient light sensor of the set of ambient sensors or the second optical sensor, wherein the change in ambient light is qualified under the predetermined criteria based on the change in ambient light exceeding a threshold illuminance; or
a sound by at least an audio sensor of the set of ambient sensors, wherein the sound is qualified under the predetermined criteria based on the sound exceeding a threshold volume.

4.	(Original) The SoC of claim 1, wherein the second processor, being configured to detect the motion event of the device, is further configured to detect the motion event using one or more motion sensors of the set of ambient sensors, the one or more motion sensors comprising at least one of a barometer, a gyroscope, or an accelerometer. 

5.	(Original) The SoC of claim 1, wherein, upon a failure of the initial biometric detection process to detect user identity data contained in the first image frame, the second processor is further configured to: 

if the number of image frames captured is greater than a threshold value, power off the second optical sensor; and
if the number of image frames captured is less than the threshold value:
capture, via the second optical sensor, a second image frame; and
perform the initial biometric detection process on the second image frame.

6.	(Original) The SoC of claim 1, wherein the second processor, being configured to detect user identity data contained in the first image frame, is further configured to detect physical characteristics of the user via a neural network model.

7.	(Original) The SoC of claim 1, wherein the second processor, being configured to detect user identity data contained in the first image frame, is further configured to:
compare the detected user identity data to reference identity data stored on the device by performing an initial authentication process; and
determine, via the initial authentication process, whether the detected user identity data matches the reference identity data stored in the device.

8.	(Original) The SoC of claim 7, wherein: 
the second processor is further configured to power on the first subsystem in response to the determination that the detected user identity data matches the reference identity data, 
the first optical sensor is configured to support a full authentication process separate from the initial authentication process, and
the full authentication process is configured to authenticate the user for access to the device using a full biometric detection process separate from the initial biometric detection process.

9.	(Original) The SoC of claim 8, wherein the second optical sensor is a low power and low resolution optical sensor relative to the first optical sensor.


prior to powering on the second optical sensor:
determine that the second optical sensor is powered off; 
determine a duration of elapsed time since the second optical sensor was last powered on; 
power on the second optical sensor if the duration of elapsed time is greater than a threshold duration of time; and
refrain from powering on the second optical sensor if the duration of elapsed time is less than the threshold duration of time. 

11.	(Proposed Amendment) A method for optical biometric user authentication by a system on a chip (SoC) in a device, comprising:
determining to power on a first subsystem of the SoC, the determination to power on the first subsystem made by a second subsystem of the SoC based on detection of user identity data contained in a first image frame during an initial biometric detection process, the second subsystem configured to operate independent of the first subsystem and control power to the first subsystem, the second subsystem comprising a second optical sensor, a set of ambient sensors, and a second processor;
detecting, by one or more ambient sensors of the set of ambient sensors, an event comprising one or more of an environmental event outside of the device or a motion event of the device; and
in response to a determination that the event is qualified under a predetermined criteria indicative of a user engaging the device: 
selecting, by the second processor, a plurality of operating parameters for the second optical sensor based on the detected event, wherein the plurality of operating parameters include an image resolution, a framerate, and a focal length of the second optical sensor;
powering on, by the second processor, the second optical sensor; 

performing, by the second processor, the initial biometric detection process on the first image frame, the initial biometric detection process configured to detect the user identity data contained in the first image frame.

12.	(Canceled).

13.	(Original) The method of claim 11, wherein detecting the environmental event of the device further comprises detecting one or more of:
a change in ambient light by one or more of an ambient light sensor of the set of ambient sensors or the second optical sensor, wherein the change in ambient light is qualified under the predetermined criteria based on the change in ambient light exceeding a threshold illuminance; or
a sound by at least an audio sensor of the set of ambient sensors, wherein the sound is qualified under the predetermined criteria based on the sound exceeding a threshold volume.

14.	(Original) The method of claim 11, wherein detecting the motion event of the device further comprises: 
detecting the motion event of the device using one or more motion sensors of the set of ambient sensors, the one or more motion sensors comprising at least one of a barometer, a gyroscope, or an accelerometer. 

15.	(Original) The method of claim 11, wherein, upon a failure of the initial biometric detection process to detect user identity data contained in the first image frame, the method further comprises: 
determining a number of image frames captured since powering on the second optical sensor;
if the number of image frames captured is greater than a threshold value, powering off the second optical sensor; and
if the number of image frames captured is less than the threshold value:
capturing, via the second optical sensor, a second image frame; and


16.	(Original) The method of claim 11, wherein detecting user identity data contained in the first image frame further comprises detecting physical characteristics of the user via a neural network model.

17.	(Original) The method of claim 11, wherein detecting user identity data contained in the first image frame further comprises:
comparing the detected user identity data to reference identity data stored on the device by performing an initial authentication process; and
determining, via the initial authentication process, whether the detected user identity data matches the reference identity data stored in the device.

18.	(Original) The method of claim 17, wherein: 
the first subsystem comprises a first optical sensor and a first processor, 
the first optical sensor is configured to support a full authentication process separate from the initial authentication process, and
the full authentication process configured to authenticate the user for access to the device using a full biometric detection process separate from the initial biometric detection process.

19.	(Original) The method of claim 18, wherein the second optical sensor is a low power and low resolution optical sensor relative to the first optical sensor.

20.	(Proposed Amendment) A non-transitory computer-readable storage medium that stores instructions that when executed by a processor of an apparatus cause the apparatus to perform a method for optical biometric user authentication, the method comprising:
 determining to power on a first subsystem of the SoC, the determination to power on the first subsystem made by a second subsystem of the SoC based on detection of user identity data contained in a first image frame during an initial biometric detection process, the second subsystem configured to operate independent of the first subsystem and control 
detecting, by one or more ambient sensors of the set of ambient sensors, an event comprising one or more of an environmental event outside of the apparatus or a motion event of the apparatus; and
in response to a determination that the event is qualified under a predetermined criteria indicative of a user engaging the apparatus: 
selecting, by the second processor, a plurality of operating parameters for the second optical sensor based on the detected event, wherein the plurality of operating parameters include an image resolution, a framerate, and a focal length of the second optical sensor;
powering on, by the second processor, the second optical sensor; 
capturing, by the second optical sensor, the first image frame according to the plurality of operating parameters; and
performing, by the second processor, the initial biometric detection process on the first image frame, the initial biometric detection process configured to detect the user identity data contained in the first image frame.


***
 
Reasons for allowance
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

claim 1 distinguish features are underlined and summarized below: 
 A system on a chip (SoC) in a device, comprising:
a first subsystem of an SoC comprising a first optical sensor and a first processor;
a second subsystem of the SoC configured to operate independent of the first subsystem and control power to the first subsystem, the second subsystem comprising a second optical sensor, a set of ambient sensors, and a second processor, the second processor configured to:
detect, via the set of ambient sensors, an event comprising one or more of an environmental event outside of the device or a motion event of the device; and
in response to a determination that the event is qualified under a predetermined criteria indicative of a user engaging the device, the second processor is further configured to: 
select a plurality of operating parameters for the second optical sensor based on the detected event, wherein the plurality of operating parameters include an image resolution, a framerate, and a focal length of the second optical sensor;
power on the second optical sensor; 
capture, via the second optical sensor, a first image frame according to the plurality of operating parameters; and
perform an initial biometric detection process on the first image frame, the initial biometric detection process configured to detect user identity data contained in the first image frame.


The representative claim 11 distinguish features are underlined and summarized below:
 A method for optical biometric user authentication by a system on a chip (SoC) in a device, comprising:
determining to power on a first subsystem of the SoC, the determination to power on the first subsystem made by a second subsystem of the SoC based on detection of user identity data contained in a first image frame during an initial biometric detection process, the second subsystem configured to operate independent of the first subsystem and control power to the first subsystem, 
detecting, by one or more ambient sensors of the set of ambient sensors, an event comprising one or more of an environmental event outside of the device or a motion event of the device; and
in response to a determination that the event is qualified under a predetermined criteria indicative of a user engaging the device: 
selecting, by the second processor, a plurality of operating parameters for the second optical sensor based on the detected event, wherein the plurality of operating parameters include an image resolution, a framerate, and a focal length of the second optical sensor;
powering on, by the second processor, the second optical sensor; 
capturing, by the second optical sensor, the first image frame according to the plurality of operating parameters; and
performing, by the second processor, the initial biometric detection process on the first image frame, the initial biometric detection process configured to detect the user identity data contained in the first image frame.


The representative claim 20 distinguish features are underlined and summarized below:
	 A non-transitory computer-readable storage medium that stores instructions that when executed by a processor of an apparatus cause the apparatus to perform a method for optical biometric user authentication, the method comprising:
 determining to power on a first subsystem of the SoC, the determination to power on the first subsystem made by a second subsystem of the SoC based on detection of user identity data contained in a first image frame during an initial biometric detection process, the second subsystem configured to operate independent of the first subsystem and control power to the first subsystem, the second subsystem comprising a second optical sensor, a set of ambient sensors, and a second processor;
detecting, by one or more ambient sensors of the set of ambient sensors, an event comprising one or more of an environmental event outside of the apparatus or a motion event of the apparatus; and
in response to a determination that the event is qualified under a predetermined criteria indicative of a user engaging the apparatus: 
selecting, by the second processor, a plurality of operating parameters for the second optical sensor based on the detected event, wherein the plurality of operating parameters include an image resolution, a framerate, and a focal length of the second optical sensor;
powering on, by the second processor, the second optical sensor; 
capturing, by the second optical sensor, the first image frame according to the plurality of operating parameters; and
performing, by the second processor, the initial biometric detection process on the first image frame, the initial biometric detection process configured to detect the user identity data contained in the first image frame.




Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 11 and 20 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Priddy, Kaehler and Devine teach following:
 	Priddy (US 20060248554 A1) teaches a system and architecture that supports an integrated imaging module for use between networks and portable communications products. The integrated imaging module contains a lens, memory, input/output means, and a multi-function semiconductor device, such as a Complementary Metal-Oxide Semiconductor (CMOS). Within the design of the CMOS device are the functions of still and full-motion digital imaging, image processing, automatic identification, a secure personal database, biometric attribute identification for access control, personal finance information, wireless communication protocols, general purpose processing, and memory. The module may be incorporated into any portable wireless communication product and used to capture text and image data for incorporation into a wireless transmission to a remote device

Kaehler (US 20170255766 A1) teaches methods and systems for processing eye imagery. The human iris can be used as a source of biometric information. Biometric information can provide authentication or identification of an individual. The process of extracting biometric information, broadly called a biometric template, typically has many challenges. 
For example, an embayment of the invention describes a method for adjusting a level of blue light exposed to an eye. The method is performed under control of a hardware computer processor. The method comprises receiving an initial eye image obtained by an image capture device, adjusting a level of blue light exposed to an eye associated with the initial eye image, receiving an adjustment eye image of the eye exposed to the adjusted level of detecting a change in a pupillary response of the adjustment eye image relative to the initial eye image, determining that the detected change in the pupillary response passes a biometric application threshold, and performing a biometric application such as a biometric security.

Devine (US 11170085 B2) teaches an electronic device performs techniques related to implementing biometric authentication, including providing user interfaces for: providing indications of error conditions during biometric authentication, providing indications about the biometric sensor during biometric authentication, orienting the device to enroll a biometric feature, and providing an indication of the location of the biometric sensor to correct a detected error condition.
Further, some techniques for implementing biometric authentication using electronic devices, however, are generally cumbersome. When a user fails to enroll a biometric feature for biometric authentication or fails to perform biometric authentication, a user is often unaware of the underlying cause for the failure. Thus, the user can be discouraged from using biometric authentication altogether. Moreover, when the user performs additional attempts to enroll a biometric feature or biometrically authenticate after a failure, the user often does so without having the knowledge to correct the underlying cause of the failure. In view of the foregoing drawbacks, existing techniques require more time than necessary, wasting both user time and device energy. This latter consideration is particularly significant in the operation of battery-operated devices.
Accordingly, the present technique provides electronic devices with faster, more efficient methods and interfaces for implementing biometric authentication.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
 detect, via the set of ambient sensors, an event comprising one or more of an environmental event outside of the device or a motion event of the device; and
in response to a determination that the event is qualified under a predetermined criteria indicative of a user engaging the device, the second processor is further configured to: 
select a plurality of operating parameters for the second optical sensor based on the detected event, wherein the plurality of operating parameters include an image resolution, a framerate, and a focal length of the second optical sensor;
power on the second optical sensor; 
capture, via the second optical sensor, a first image frame according to the plurality of operating parameters; and
perform an initial biometric detection process on the first image frame, the initial biometric detection process configured to detect user identity data contained in the first image frame.

 
Priddy teaches a system and architecture that supports an integrated imaging module for use between networks and portable communications products; but failed to teach one or more limitations including, 
 detect, via the set of ambient sensors, an event comprising one or more of an environmental event outside of the device or a motion event of the device; and
in response to a determination that the event is qualified under a predetermined criteria indicative of a user engaging the device, the second processor is further configured to: 
select a plurality of operating parameters for the second optical sensor based on the detected event, wherein the plurality of operating parameters include an image resolution, a framerate, and a focal length of the second optical sensor;
power on the second optical sensor; 
capture, via the second optical sensor, a first image frame according to the plurality of operating parameters; and
perform an initial biometric detection process on the first image frame, the initial biometric detection process configured to detect user identity data contained in the first image frame.


Kaehler and Devine alone or in combination failed to cure the deficiency of Priddy.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for power efficient biometric authentication processes. Further, some authorization systems require the user to remember one or more codes. For example, to gain access to a secure room, a person is often required to enter a code before a door will unlock. Such a system is an example of a purely knowledge-based system since authorization is dependent only on the user's knowledge of the code. Knowledge-based authorization systems are problematic in that many people have trouble remembering the authorization code. Further, the authorization code may be discovered by unauthorized persons, and later used to gain authorization. 
Thus, some authorization systems may use biometrics to identify and authorize the user. In some examples, a biometric includes a fingerprint, hand geometry, facial features, or some other suitable physical characteristic. Such authorization systems typically rely on optical sensors relatively high amount of power to operate. 
 The invention described herein provides biometric authorization while reducing the amount of power required by such a system.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645